eric onyango petitioner v commissioner of internal revenue respondent docket nos 27788-11l 19081-12l filed date on several occasions the u s postal service postal service attempted albeit unsuccessfully to deliver to p a notice_of_deficiency that r had mailed to him by certified mail return receipt requested and addressed to his legal residence on at least two occasions the postal service left notices of attempted delivery of the certified mail which contained the notice_of_deficiency at the address of p’s legal residence in those notices the postal service informed p that it had certified mail to deliver to him and that he had to sign a receipt for verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a onyango jamie united_states tax_court reports that mail before the postal service would deliver it to him p declined to check on a regular basis his mailbox at his legal residence and to retrieve on a regular basis any postal service mail items delivered there after several unsuccessful attempts to deliver the certified mail in question to p at his legal residence the postal service returned it to r held p may not decline to retrieve his postal service mail when he was reasonably able and had multiple opportunities to do so and thereafter successfully contend that he did not receive for purposes of sec_6330 a notice_of_deficiency held further we reject p’s contention that he is entitled under sec_6330 to dispute the underlying tax_liability to which that notice_of_deficiency pertained eric onyango pro_se lauren n may and k elizabeth kelly for respondent chiechi judge these cases arise from petitions filed in response to respective notices of determination concerning collection action s under sec_6320 and or dated date and date with respect to peti- tioner’s taxable years and the only issue presented here is whether petitioner is enti- tled under sec_6330 to dispute the underlying tax_liability for his taxable_year we hold that he is not all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the court’s rules_of_practice and procedure the parties stipulated in pertinent part as follows the only aspect of the determinations set forth in the notices of determination dated novem- ber and date that petitioner disputes in these cases is petitioner’s correct_tax liability for tax_year at the beginning of the trial in these cases petitioner advised the court that he was unable to tes- tify about matters relating to claimed expenses that he asserted would es- tablish his correct federal_income_tax tax_liability for his taxable_year in the light of petitioner’s claimed inability to present any such evi- dence and the significant delays that had already occurred in the disposi- tion of these cases the court decided to conduct a partial trial in order to determine the threshold issue of whether petitioner is entitled to dis- pute the underlying tax_liability for his taxable_year the court in- formed the parties at the beginning of that partial trial that if it were to find on the basis of the evidence adduced at that partial trial that peti- tioner is entitled to dispute the underlying tax_liability for his taxable_year a further trial would be required at which petitioner would be able to present evidence to establish what he claims is his correct_tax liability for that year the court further informed the parties that if it were to find on the basis of the evidence adduced at the partial trial that petitioner is verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a onyango jamie onyango v commissioner findings_of_fact some of the facts have been stipulated and are so found at all relevant times including when he filed the respec- tive petitions in these cases petitioner’s legal residence wa sec_222 north columbus drive no chicago illinois columbus drive apartment petitioner timely filed a tax_return for his taxable_year in that return petitioner reported total_tax of dollar_figure for that year at a time not established by the record petitioner sub- mitted to respondent an amended tax_return for his taxable_year date amended return that his return preparer had signed and dated date in that amended_return petitioner reported inter alia an increase of dollar_figure in his tax_liability for his taxable_year or total_tax of dollar_figure petitioner’s reported increased tax_liability respondent filed and processed peti- tioner’s date amended return and changed petitioner’s tax_liability in respondent’s records to reflect petitioner’s reported increased tax_liability of dollar_figure at a time not established by the record but after respondent issued to petitioner a notice_of_deficiency for his taxable years and discussed below petitioner submitted to respondent a second amended tax_return for his taxable_year date amended return that his return preparer had signed and dated date in that amended_return petitioner reported inter alia an increase of dollar_figure in his tax_liability for his taxable_year or total_tax of dollar_figure respondent did not file and process petitioner’s date amended tax_return which as noted above petitioner filed after respondent issued the notice_of_deficiency for his taxable years and not entitled to dispute the underlying tax_liability for his taxable_year no further trial would be required in the light of the parties’ stipula- tion as to what is petitioner’s only dispute in these cases the address of petitioner’s columbus drive apartment was his address at the time respondent issued to petitioner the notice_of_deficiency for his taxable years and discussed below as well as at the time peti- tioner filed the petitions and at the time of the partial trial in these cases verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a onyango jamie united_states tax_court reports an agent of respondent examining agent conducted an examination of petitioner’s taxable years and respondent proposed certain adjustments to petitioner’s sep- tember amended return on the basis of that examination a representative appeals officer of respond- ent’s appeals_office in chicago illinois contacted petitioner by letter addressed to his columbus drive apartment and scheduled a meeting with him to discuss those proposed adjustments petitioner did not appear at that scheduled meeting thereafter in the spring or early summer of the appeals officer sent petitioner another letter addressed to his columbus drive apartment advising him that if he did not contact the appeals officer within days a notice_of_deficiency would be issued to him for his taxable years and on date respondent issued to petitioner a notice_of_deficiency for his taxable years and notice_of_deficiency that was addressed and mailed by cer- tified mail return receipt requested to petitioner’s columbus drive apartment in the notice_of_deficiency respondent determined inter alia a deficiency in and an accuracy-related_penalty under sec_6662 on peti- tioner’s tax for his taxable_year of dollar_figure and dollar_figure respectively petitioner did not timely file a peti- tion with respect to the notice_of_deficiency on several occasions the u s postal service postal service attempted albeit unsuccessfully to deliver the notice_of_deficiency to petitioner at the address of his columbus drive apartment on at least two occasions the postal service left notices of attempted delivery of certified mail at that address in those notices the postal service informed petitioner that it had certified mail to deliver to him and that he had to sign a receipt for that mail before the postal service would deliver it to him at a time not established by the record that was not later than late october or early date petitioner see supra note the determinations that respondent made in the notice_of_deficiency were made with respect to the various amounts that petitioner reported in his date amended return petitioner testified that he found the notices from the postal service around late october or early november and went to his local postal verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a onyango jamie onyango v commissioner checked his mailbox at his columbus drive apartment and found at least two notices of attempted delivery of certified mail from the postal service in those notices the postal service informed petitioner that it had certified mail from a sender who was not identified on those notices and that he should retrieve and sign for that certified mail at his local postal service office at the time not established by the record when petitioner went to his local postal service office the certified mail to which the notices from the postal service pertained had been returned to the sender as unclaimed petitioner spent around to of the period august to date including sleeping overnight at his colum- bus drive apartment and the remainder of that period staying with friends he returned to and stayed at that apartment during each of the months august through date at all relevant times including during the period august to date petitioner received certain bills online and certain other bills through the postal service mail system at his columbus drive apartment petitioner declined to check on a regular basis his mailbox at that apartment and to retrieve on a regular basis any postal service mail items delivered there he usually disregarded and rarely opened the bills that he received through the postal service mail system at his columbus drive apartment and did not depend on that mail system as a reminder to pay bills that were sent to him through that system instead the reminder that he often used to pay the utility bills that he received through the postal service mail system was the utility companies’ disconnection of his utilities for failure to pay utility bills that were due on date respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy for his taxable years and service office after he found those notices as discussed below we are un- willing to rely on petitioner’s testimony to establish the date around which petitioner checked his mailbox at his columbus drive apartment and found the two notices in question from the postal service discussed in the text and went to his local postal service office with those notices see supra note verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a onyango jamie united_states tax_court reports on date respondent received from petitioner form request for a collection_due_process or equivalent_hearing with respect to the notice_of_intent_to_levy form concerning proposed in which petitioner requested a hearing with respect to that notice levy the settlement officer in respondent’s appeals_office assigned to petitioner’s form concerning proposed levy spoke with petitioner by telephone about that matter on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6330 in which that office sustained the notice_of_intent_to_levy on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice_of_federal_tax_lien filing for his taxable years and on date respondent received from petitioner form with respect to the notice_of_federal_tax_lien filing form concerning tax_lien_filing in which petitioner requested a hearing with respect to that notice on date after petitioner provided certain docu- mentation to the settlement officer in respondent’s appeals_office assigned to petitioner’s form concerning tax_lien_filing that settlement officer spoke by telephone with petitioner about that matter on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or in which that office sustained the tax_lien_filing opinion the only issue presented here is whether petitioner is enti- tled under sec_6330 to dispute the underlying tax_liability for his taxable_year a person may dispute the existence or the amount of the underlying tax_liability for any_tax period if the person did not receive a notice of defi- ciency for that tax_liability or did not otherwise have the opportunity to dispute that tax_liability id it is petitioner’s position that he is entitled under sec_6330 to contest the underlying tax_liability for his see supra note verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a onyango jamie onyango v commissioner taxable_year in support of that position petitioner con- tends that although respondent mailed to him by certified mail return receipt requested the notice of defi- ciency that was addressed to his columbus drive apart- ment he did not receive that notice within the 90-day period during which he could have filed a petition with the court with respect to that notice in support of that conten- tion petitioner relies on his testimony at the partial trial in these cases respondent counters that although the postal service returned to respondent the notice after several unsuccessful attempts to deliver it to petitioner at the address of his columbus drive apartment petitioner chose not to accept delivery according to respondent petitioner’s testimony to the contrary is not credible and should be given no weight we agree with respondent that petitioner’s testimony is not credible in certain material respects and thus is unreli- able however even if we accept petitioner’s testimony that he did not know until late october or early date about the notices from the postal service of attempted delivery of certified mail ie the notice of defi- ciency and that when he went to his local postal service office with those notices the postal service had already returned the certified mail to the sender we nonetheless reject his contention that he is entitled under sec_6330 to dispute the underlying tax_liability for his taxable_year that is because petitioner’s testimony establishes that even though he spent at his columbus drive apartment around to of the period august to date including staying and sleeping overnight there during each of the months august through date he declined to check on a regular basis his mailbox at that apartment and to retrieve on a regular basis any postal service mail items delivered there and petitioner did so despite the fact that on date when respondent mailed to him the notice_of_deficiency that was addressed to his columbus drive apartment he knew that respondent’s appeals_office in chicago was considering the adjustments that respondent’s examining agent had pro- see supra note verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a onyango jamie united_states tax_court reports posed with respect to his taxable years and an appeals officer in that office had contacted him by letter and scheduled a meeting with him to discuss those proposed adjustments he did not appear at that meeting and thereafter in the spring or early summer of that appeals officer sent him another letter advising him that if he did not contact the appeals officer within days a notice_of_deficiency would be issued to him for his taxable years and on the record before us we hold that petitioner may not decline to retrieve his postal service mail when he was reasonably able and had multiple opportunities to do so and thereafter successfully contend that he did not receive for purposes of sec_6330 the notice of defi- ciency on that record we reject petitioner’s contention that he is entitled under that section to dispute the underlying tax_liability for his taxable_year to reflect the foregoing decisions will be entered for respondent f see supra note verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a onyango jamie
